Title: From James Madison to William Eustis, 5 September 1812
From: Madison, James
To: Eustis, William


private
Dear Sir
Montpelier Sepr. 5. 1812
The death of Mr. Mifflin has produced the inclosed applications for the vacancy in the deputy commissiarte [sic] held by him. It is probable they will meet others addressed to yourself. If Irvin is to reside or be chiefly in Philada. it does not appear very essential that the office should be filled immediately, if at all. You can judge best. Mr. Coxe has again been brought to my attention; either for that vacancy, if his appointment be reconciliable [sic] with his failure in the Senate, or for the place of Duncan or perhaps of Lennard in case he should succeed Mifflin. I have known Mr. Cox ever since the Convention of 1806 in Annapolis, of which he was a member, and have had occasion to witness so much of uniformity zeal & useful labor, in maintaining the principles & promoting the success of our republican Institutions, that I think he well merits that species of recommence [sic] which the situation of his family requires, as far as public considerations, and comparitive pretensions will authorize. I am aware at the same time of the circumstances which are unpropitious to his wishes, as well as of the precarious value of the superintency [sic] of Military Stores. It seems however that even this recourse is desireable to him.
I found on the way that the surrender by Hull had made a deep impression; but as far as I have learnt, the calamity is imputed to his temerity in the first instance, or the opposite extreme, finally. This impression may not prevail elsewhere, nor continue in this quarter; but it exists in this at present; and without any apparent disposition to do injustice to the administration.
I hope you will have been able to put in motion thro’ Burbeck or others, the means of dislodging the enemy from the stronghold at Detroit. A knowledge that the effort is making will be useful, even by detaining a part of the force that might otherwise be hastened back to Fort Erie. It has been hinted from friendly quarters, that if Mr. Monroe could in any way be brought into service, his military reputation & Western popularity, might be critically beneficial in giving counsel & impulse to the expedition under Winchester & Harrison, both of whom would feel the requisite respect for his standing. I see the difficulties, and know not that they can be overcome. I wish you however to break the subject to him; and if you concur in any arrangement that will give the expedition, the advantage of his zeal & talents within the requisite time, It shall have whatever concurrence may be wanted on my part. The more I hear of Winchester the more I am persuaded of his worth in general; but I can not say as much of his particular qualifications for commanding the expedition toward Detroit, in comparison with those of Harrison, taking together his intrinsic & adventitious ones. I wish we may not have sacrificed too much to presumed sensibilities, in not transferring W. to another service. Would it be impossible even now to do this, either by a direct order or thro’ Dearborn; founding the change, on the change of circumstances produced by Hull’s surrender, and the wish of Dearborn for more General officers?
We accomplished our journey in less time than I had calculated, and have not suffered by the fatigue. I am making efforts to render a short stay here, as compatible as possible with some of the objects of the trip; and shall sacrifice the whole of them, to any imperious recall to Washington.
Accept my friendly respects, with my anxious wishes that auspicious events may lighten the burden pressing so particularly on your Department of the public business.
James Madison
